Citation Nr: 0108003	
Decision Date: 03/19/01    Archive Date: 03/26/01

DOCKET NO.  99-03 449	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manchester, 
New Hampshire


THE ISSUE

Whether new and material evidence has been submitted to 
warrant reopening the claim of entitlement to service 
connection for a psychiatric disorder.  


REPRESENTATION

Appellant represented by:	New Hampshire State Veterans 
Council


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Johnson, Counsel

INTRODUCTION

The veteran served on active duty from August 1969 to 
February 1970.

This matter came to the Board of Veterans' Appeals (Board) 
from a November 1998 decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Manchester, New 
Hampshire which reopened and denied the claim of entitlement 
to service connection for a psychiatric disorder.  Even 
though the RO reopened the claim, the Board is required to 
consider whether the appellant has submitted new and material 
evidence to reopen the claim before considering the claim on 
the merits.  38 U.S.C.A. §§ 5108, 7104(b) (West 1991); 
Barnett v. Brown, 8 Vet. App. 1 (1995).  Such consideration 
is set forth in the decision below.  


FINDINGS OF FACT

1.  In a May 1996 decision, the Board denied service 
connection for a psychiatric disorder. 

2.  Evidence submitted since the May 1996 decision, is 
neither cumulative nor redundant, and by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim. 


CONCLUSION OF LAW

Evidence submitted since the Board's May 1996 decision 
denying service connection for a psychiatric disorder is new 
and material.  38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. 
§ 3.156(a) (2000).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

New and Material Evidence

Decisions of the Board are final under 38 U.S.C.A. § 7104 
(West 1991).  VA must, however, reopen a claim and review the 
former disposition of the case where new and material 
evidence is submitted.  38 U.S.C.A. § 5108.

New and material evidence means evidence not previously 
submitted to agency decisionmakers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a); Hodge 
v. West, 155 F.3d 1356 (Fed. Cir. 1998).

The United States Court of Appeals for Veterans Claims 
(Court) has established a two-step analysis that must be 
applied in cases in which a claimant seeks to reopen a claim 
that has become final.  First, there must be a determination 
as to whether there is new and material evidence to reopen 
the claim.  Manio v. Derwinski, 1 Vet. App. 140 (1991).  If 
the evidence is new and material the claim is reopened, and 
then the Board must evaluate the merits of the veteran's 
claim in light of all the evidence.  

Finally, the Court has also stated that in determining 
whether evidence is new and material, the credibility of the 
new evidence is, preliminarily, to be presumed.  Then, the 
ultimate credibility or weight to be accorded such evidence 
must be determined as a question of fact.  Justus v. 
Principi, 3 Vet. App. 510 (1992).

In this case, a review of the evidence available to the Board 
in May 1996, reveals that the veteran was admitted to a New 
Hampshire State Hospital in August 1968, after being arrested 
for disturbing the peace.  A psychiatric diagnosis was not 
entered at discharge.

Also available in May 1996, were the veteran's service 
medical records which showed that the appellant was diagnosed 
with a moderately severe, mixed character and behavioral 
disorder in December 1969.  Mental status examination 
revealed no evidence of any psychotic disorder.  The 
appellant was discharged from active duty based on this 
finding.

Beginning in 1977, the appellant began receiving private 
medical care for depression, and he was hospitalized on at 
least one occasion in 1979 for suicidal and homicidal 
ideation.  The diagnosis at discharge was acute schizophrenic 
episode.  

In December 1981, the appellant was hospitalized after 
sustaining a severe, self-inflicted gunshot wound to the 
face.  The diagnoses at discharge from this prolonged period 
of care included depression.  Subsequently, the appellant was 
granted Social Security disability benefits from December 
1981, based on a diagnosis of psychotic depression and a 
personality disorder.

In a letter dated in April 1982, Lawrence A. Downs, M.D., 
stated that he traced the onset of the veteran's psychotic 
illness to July 1981.

In a February 1991 letter, Douglas C. Fiero, M.D., reported 
that the veteran had been under his care from 1973 until 1984 
due to depression and vascular headaches.  According to Dr. 
Fiero, it was conceivable that the depressive reaction and 
vascular headaches resulted from the incidents and injuries 
that occurred during the veteran's service.

In an April 1991 letter from Christos A. Koutras, M.D., 
indicated that his first contact with the veteran was in 
1982, when the veteran was diagnosed with recurrent major 
depression.  Dr. Koutras opined that the veteran had 
personality problems prior to service and that such problems 
were exacerbated by stress in service, and were manifested by 
depression, anxiety, and related disturbances, headaches, and 
post-traumatic stress disorder indications.

In a June 1991 letter, Dr. Fiero reported that he did not 
have any contact with the veteran prior to his entry into 
service.  He indicated that from the military record, there 
was no evidence of a pre-existing psychiatric condition, and 
that the veteran was severely disabled when he saw him in the 
early 1970s.

The veteran thereafter continued to receive private 
outpatient and inpatient psychiatric care.  In February 1992, 
Dr. Koutras opined that the veteran had a compensably 
disabling psychosis prior to 1971, or "well within one year 
of his discharge from the Army."  In December 1992, Dr. 
Koutras offered a theory as to why the appellant did not seek 
medical treatment postservice prior to 1973.

Looking at the evidence submitted since May 1996, the Board 
notes that while the veteran has presented another letter 
from Dr. Koutras, as well as additional sworn testimony 
before the RO, he also submitted multiple notarized 
statements, dated in 1998, from several friends and his 
cousin.  They recall that the veteran began to exhibit 
bizarre behavior after his return home from service in 1970.  
More importantly, in June 1999, the veteran was afforded a VA 
examination which offered an opinion as to when the 
appellant's psychiatric disorder began.  Clearly, the June 
1999 VA examination is new and material, and it must be 
considered before any merits based decision may be entered.  
38 U.S.C.A. § 5108.

Accordingly, the claim is reopened.


ORDER

New and material evidence has been presented to reopen the 
claim of entitlement to service connection for a psychiatric 
disorder.  

REMAND

The Board has determined that new and material evidence has 
been submitted to reopen the veteran's claim of entitlement 
to service connection for a psychiatric disorder.  In light 
of the Board's decision, the entire record must be reviewed 
on a de novo basis.  

In November 2000, the President of the United States signed 
into law, the Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, 114 Stat. 2096 (2000).  This act introduces 
several fundamental changes into VA's adjudication process.  
As these procedures could not have been followed by the RO at 
the time of the above referenced rating decision, and as 
these procedures are more favorable to the appellant than 
those previously in effect, further development is in order.  
Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993); Karnas v. 
Derwinski, 1 Vet. App. 308, 312-13 (1991).  

With respect to the matter on appeal here, the Board finds 
that while the June 1999 examination addressed whether the 
veteran's psychiatric disorder began in-service, that same 
examination failed to reconcile the opinion offered with the 
opinions of Drs. Fiero and Koutras.  Moreover, the opinion 
did not address whether any preexisting psychiatric disorder 
was aggravated in-service.  As these opinions are necessary 
to fulfill the duty to assist under the Veterans Claims 
Assistance Act of 2000, further development is in order.

Therefore, the case is REMANDED to the RO for the following 
actions:

1.  The RO should contact the veteran, 
and request that he identify any health 
care provider that treated him for 
psychiatric disorders since his 
separation from service.  Based on his 
response, the RO should attempt to 
procure copies of all records which have 
not previously been obtained from 
identified treatment sources.  All 
attempts to secure this evidence must be 
documented in the claims folder by the 
RO.  If, after making reasonable efforts 
to obtain named records the RO is unable 
to secure same, the RO must notify the 
appellant and (a) identify the specific 
records the RO is unable to obtain; (b) 
briefly explain the efforts that the RO 
made to obtain those records; and (c) 
describe any further action to be taken 
by the RO with respect to the claim.  The 
veteran must then be given an opportunity 
to respond.

2.  The veteran should be afforded a VA 
psychiatric examination by a board of two 
examiners to determine the nature and 
etiology of any psychiatric disability.  
It is imperative that the examiners 
review the evidence in his claims folder, 
including a complete copy of this REMAND.  
All necessary tests and clinical studies 
must be accomplished, and all clinical 
findings must be reported in detail.  
Following the examination each examiner 
must offer an opinion whether it is at 
least as likely as not that any diagnosed 
psychiatric disorder is related to or was 
aggravated during the veteran's period of 
military service.  The opinion must be 
supported by a thorough rationale.  If 
the opinions of the board of examiners 
differs from those offered by Drs. 
Koutras and Fiero that fact should be 
noted, and an explanation offered as to 
why those opinions were rejected.  Of 
course, the reports from the members of 
the board of examiners should reconcile 
any differences of opinion that exist 
between their own respective reports.  A 
complete rationale for all opinions 
offered must be presented.  The 
examination reports must be typed. 

3.  The veteran is hereby notified that 
it is his responsibility to report for 
all examinations, to cooperate in the 
development of the claim, and that the 
consequences for failure to report for a 
VA examination without good cause may 
include denial of the claim.  38 C.F.R. 
§§ 3.158, 3.655 (2000).  In the event 
that the veteran does not report for any 
ordered examination, documentation should 
be obtained which shows that notice 
scheduling the examination was sent to 
the last known address.  It should also 
be indicated whether any notice that was 
sent was returned as undeliverable.

4.  Following completion of the 
foregoing, the RO must review the claims 
folder and ensure that all of the 
foregoing development actions have been 
conducted and completed in full.  If any 
development is incomplete, including if 
the requested examination does not 
include all test reports, special studies 
or opinions requested, appropriate 
corrective action is to be taken.  

Thereafter, the RO should again review the veteran's claim.  
If any benefit sought on appeal remains denied, the veteran 
and representative should be furnished a supplemental 
statement of the case.  The veteran and representative should 
then be given the opportunity to respond thereto.  The 
appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).


		
	DEREK R. BROWN
	Member, Board of Veterans' Appeals

 

